

115 S1808 IS: Federal Perkins Loan Program Extension Act of 2017
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1808IN THE SENATE OF THE UNITED STATESSeptember 14, 2017Ms. Baldwin (for herself, Mr. Portman, Mr. Casey, Ms. Collins, Mr. Johnson, Mr. Durbin, Mr. Reed, Mrs. Shaheen, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo extend temporarily the Federal Perkins Loan program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Perkins Loan Program Extension Act of 2017. 2.Extension of Federal Perkins loan program (a)Authority To make loans (1)In generalSection 461(b) of the Higher Education Act of 1965 (20 U.S.C. 1087aa(b)) is amended—
 (A)by striking September 30, 2017 each place it appears and inserting September 30, 2019; and (B)in paragraph (1)(C)—
 (i)by striking September 30, 2016 and inserting September 30, 2018; and (ii)by striking October 1, 2015 and inserting October 1, 2017.
 (2)Rule of constructionNotwithstanding the amendments made under paragraph (1) of this subsection, an eligible graduate borrower who received a disbursement of a loan under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.) after June 30, 2018, and before October 1, 2018, for the 2018–2019 award year, may receive a subsequent disbursement of such loan by June 30, 2019, for which the borrower received an initial disbursement after June 30, 2018, and before October 1, 2018.
 (b)Distribution of assets from student loan fundsSection 466 of the Higher Education Act of 1965 (20 U.S.C. 1087ff) is amended— (1)by striking October 1, 2017 each place it appears and inserting October 1, 2019; and
 (2)by striking September 30, 2017 each place it appears and inserting September 30, 2019. (c)Additional extensions not permittedSection 422 of the General Education Provisions Act (20 U.S.C. 1226a) shall not apply to further extend the duration of the authority under paragraph (1) of section 461(b) of the Higher Education Act of 1965 (20 U.S.C. 1087aa(b)), as amended by subsection (a)(1) of this section, beyond September 30, 2019, on the basis of the extension under such subsection.